Name: Commission Regulation (EEC) No 3958/86, of 23 December 1986, concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365 59 COMMISSION REGULATION (EEC) No 3958/86 of 23 December 1986 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, flying the flag of a Member State are desmed to have exhausted the quota allocated ; Having regard to the Treaty establishing the European Economic Community, Whereas, according to the information communicated to the Commission, catches of horse mackerel in the waters of ICES divisions V b (EC-zone), VI, VII, XII and XIV by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal have reached the quota allocated to the Member States apart from Spain and Portugal for 1986 : Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas catches of horse mackerel in the waters of ICES divisions V b (EC-zone), VI, VII and VIII a, b, d by vessels flying the flag of Spain or Portugal or registered in Spain or Portugal have not reached the flat-rate quantity allo ­ cated to Spain or the quantity allocated to Portugal,Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3221 /86 (4), provides for horse mackerel quotas for 1986 ; HAS ADOPTED THIS REGULATION : Article 1Whereas Council Regulation (EEC) No 3724/85 of 20 December 1985, fixing the flat-rate amounts of hake, horse mackerel and blue whiting (*) allocated to Spain for 1986, provides for a flat-rate quantity of horse mackerel allocated to Spain ; Catches of horse mackerel in the waters of ICES divisions V b (EC-zone), VI, VII, XII and XIV by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal are deemed to have exhausted the quota allo ­ cated to the Community apart from Spain and Portugal for 1986 . Whereas Council Regulation (EEC) No 3780/85 of 31 December 1985, establishing, for 1986 (*), certain measures for the conservation and management of fishing resources applicable to vessels flying the flag of Portugal in waters falling under the sovereignty or within the juris ­ diction of other Member States, apart from Spain and Portugal, provides for a quantity of horse mackerel allo ­ cated to Portugal ; Fishing for horse mackerel in the waters of ICES divisions V b (EC-zone), VI, VII, XII and XIV by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation .Whereas in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 361 , 31 . 12. 1985, p. 42. 0 OJ No L 361 , 31 . 12. 1985, p. 5 . (4) OJ No L 300, 24. 10 . 1986, p. 2. 0 OJ No L 361 , 31 . 12. 1985, p. 45 . H OJ No L 363, 31 . 12. 1985, p. 24. No L 365/60 Official Journal of the European Communities 24. 12. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission